Case 4:20-cv-02078-MWB Document 193-3 Filed 11/20/20 Page1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

DONALD J. TRUMP FOR
PRESIDENT, INC., e¢ al.,
NO. 20-CV-02078-MWB
Plaintiffs,

V.
KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of

Pennsylvania, ef al.,

Defendants.

 

DECLARATION OF WILLIAM TURNER, ACTING DIRECTOR
OF CHESTER COUNTY VOTER SERVICES

I, William Turner, make this Declaration and state as follows:

1. Iam of legal age and competent to provide this Declaration.

2. Since August 2020 I have served as the Acting Director of the Chester County Voter
Services Department (“Voter Services”).

3. The Chester County Voter Services Department is in charge of elections and voter
registration for Chester County. Voter Services, along with the Chester County Board of
Elections (the “Board”), sets and enforces policies to administer voter registration and
conduct elections in accordance with federal and state voter registration and election
laws.

4. Pursuant to the Pennsylvania Election Code, the Chester County Office of the

Commissioners constitute the Board of Elections for Chester County. The day to day
Case 4:20-cv-02078-MWB Document 193-3 Filed 11/20/20 Page 2 of 5

operations of the Board and Voter Services, including much of the work described below
that is performed in preparation for elections, is conducted by its employees. References
below to “the Board” and “Voter Services” include the work of the Board and Voter
Services staff in preparation for the election and are not limited to matters on which the
Board of Elections and/or Voter Services has reached a formal determination.

. [hold a Bachelor of Science in Professional Studies-Business Management from West
Chester University, and a graduate certificate from Penn State Great Valley in Business
Continuity Planning. I am a certified business continuity professional and I have
graduated from the National Emergency Management Advanced Academy. I have been
employed by Chester County since 2011, initially with the Department of Emergency
Services, and more recently with Voter Services.

. By virtue of my work as Acting Director of Voter Services, I have a thorough knowledge
of Chester County’s election procedures and administration and have firsthand
knowledge of the Board’s and Voter Services’ preparation for and execution of the pre-
canvassing and canvassing of ballots for the General Election in Chester County on
November 3, 2020. The information set forth herein is based on my personal knowledge
and records created and maintained by Voter Services in the course of its regularly
conducted activities.

. Last year, the state legislature enacted Act 77 of 2019, which significantly changed the
requirements for voter registration and elections beginning with the 2020 primary
election.

. Act 77 required for the first time that the Board provide a no-excuse mail-in ballot to

voters who are not eligible for absentee ballots. Voters could apply for these ballots
10.

Us

12.

13;

14.

Case 4:20-cv-02078-MWB Document 193-3 Filed 11/20/20 Page 3 of 5

up until October 27, 2020, for the 2020 General Election.

Voters can apply for mail-in or absentee ballots online or by paper application.

Under 25 P.S. § 3150.12b and § 3146.2b for mail-in and absentee ballots,

respectively, the Board determines the qualifications of the applicant by verifying the
proof of identification and comparing the information provided on the application

with the information contained in the voter’s registration records.

Voter Services provided mail-in and absentee ballots only to voters who requested them.
Voter Services provided mail-in and absentee ballots to these voters, along with
instructions for filling out and returning the ballots using the two envelopes provided —
the inner “secrecy” envelope and the outer “declaration” envelope.

The instructions directed voters to complete their ballots, place their ballots in the
provided secrecy envelope, then place the secrecy envelope containing their ballot in the
provided declaration envelope.

There are three general stages of the Board’s and Voter Services’ handling of absentee
and mail-in ballots.

First, ballots arrive at the Board.

Second, before Election Day and before absentee and mail-in ballots are pre-canvassed
and canvassed (i.e., reviewed and counted), the Election Code requires Board/Voter
Services staff to conduct some type of processing of each and every absentee and mail-in
ballot submission and, without opening the declaration envelope, make a record that the
ballot has been submitted: “The district register at each polling place shall clearly identify
electors who have received and voted absentee ballots as ineligible to vote at the polling

place, and district election officers shall not permit electors who voted an absentee ballot
15.

16.

Case 4:20-cv-02078-MWB Document 193-3 Filed 11/20/20 Page 4 of 5

to vote at the polling place.” 25 Pa. C.S. § 3146.6(b)(1); 25 P.S. § 3150.16(b)(1). The
only way for the district register to include information about voters who have already
submitted an absentee or mail-in ballot is for staff to review the submissions, without
opening the declaration envelopes, before pre-canvassing and canvassing, which may
start on Election Day. While processing ballots in this second stage, Voter Services
identified potential deficiencies with certain absentee and mail-in ballot submissions.
Third and finally, on and (to the extent necessary) after Election Day, ballots are pre-
canvassed and canvassed, in a process that is distinct from the above-described
processing of ballot submissions. Pre-canvassing is “the inspection and opening of all
envelopes containing official absentee ballots or mail-in ballots, the removal of such
ballots from the envelopes and the counting, computing and tallying of the votes reflected
on the ballots.” 25 Pa. C.S. § 2602 (q.1). Canvassing is “the gathering of ballots after the
final pre-canvass meeting and the counting, computing and tallying of the votes reflected
on the ballots.” § 2602(a.1).

During the second stage of the review process, prior to October 28, 2020, Voter Services
identified approximately 150 absentee and mail-in ballot submissions with potential
deficiencies. Voter Services contacted all of the voters who submitted these ballots (to
the extent an email and/or phone number was available in the ballot application or the
voter’s registration record) to notify them of the potential deficiency, and that they had
the opportunity to cure it prior to or on Election Day. Between arose 28, 2020, and
Election Day, Voter Services identified another approximately 36 absentee and mail-in
ballot submissions with potential deficiencies. On Election Day Voter Services provided

a list of the voters who submitted these ballots to the parties so that the parties could
Case 4:20-cv-02078-MWB Document 193-3 Filed 11/20/20 Page 5of5

contact the voters and notify them of the potential deficiency, and the opportunity to cure
it prior to 8 p.m. on Election Day.

17. As the Acting Director of Voter Services, I helped oversee the pre-canvass and canvass
operations at Ehinger Gymnasium at West Chester University that began at
approximately 7:00 A.M. on Tuesday November 3, 2020.

18. Under 25 P.S. 3146.8(g)(1.1),(2) one authorized representative of each candidate in an
election and one representative from each political party are permitted to remain in the
room in which the absentee ballots and mail-in ballots are pre-canvassed and canvassed.

19, Republican, Democratic, and campaign observers were permitted to be present, and were
present, throughout the entire pre-canvass and canvass processes.

20, Each stage of the pre-canvass and canvass processes, from the review of the declaration
envelope to the scanning of all ballots, occurred within the full, unobstructed view of the
campaigns’ and political parties’ designated observers.

21. At no point on or after Election Day did the Trump Campaign or any other candidate or
party file a legal petition or submit any other formal objection or challenge based on the
observers’ access to the pre-canvassing/canvassing room or the observers’ ability to

observe the pre-canvass/canvass.
I declare under penalty of perjury that the foregoing is true and correct.
Executed on November 20, 2020.

VW lbzme. Yt Siero

William Turner
